 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL GONZALEZ,                                  No. 2:15-cv-2448-TLN-KJN PS
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      KYLE THOMAS JONES, et al.
15

16                       Defendants.
17

18          This action was reassigned to the undersigned on December 14, 2018. (ECF No. 130.)

19          On June 5, 2018, plaintiff filed a motion to set aside an order for fraud on the court and a

20   motion to admit deposition excerpts from a prior action. (ECF Nos. 123, 124.) The next day, on

21   June 6, 2018, a minute order issued directing plaintiff to properly re-notice those motions for

22   hearing. (ECF No. 125.) Although numerous months have now passed, plaintiff failed to notice

23   the motions for a hearing in accordance with the court’s order.

24          Accordingly, plaintiff’s motions are DENIED WITHOUT PREJUDICE for failure to

25   comply with the court’s order.

26          IT IS SO ORDERED. This order resolves ECF Nos. 123 and 124.

27   Dated: December 19, 2018

28
                                                       1
